SCHOTT, Judge.
This case is before us on a motion, ex proprio motu, to dismiss the appeal. The following chronology is pertinent:
May 27,1980 Judgment announced orally by the trial court at the conclusion of trial.
June 3,1980 Motion for appeal by appellant.
June 9, 1980 Judgment signed by trial court.
June 20, 1980 Record lodged in this court.
Under the provision of C.C.P. Art. 1911 as amended by Act 618 of 1979, this appeal is vulnerable to dismissal because it was taken before the judgment was signed. However, the posture of this case is identical to that of Lang v. Reynolds, 386 So.2d 126 (1980) in that appellant has until June 24, 1980, in which to take a new appeal so that the only effect of a dismissal would be to require appellant to go back to the trial court, obtain another order of appeal and relodge the record in this court. As in Lang, we see no point to such a requirement.
Accordingly, we consider the present appeal to be valid and we therefore deny our own motion to dismiss.
MOTION TO DISMISS DENIED.